       Case 4:20-cv-08256-JSW Document 36-4 Filed 06/15/21 Page 1 of 2



     JOSEPH P. MCMONIGLE, Bar No. 66811
 1   JOHN B. SULLIVAN, Bar No. 238306
     DAVID S. MCMONIGLE, Bar No. 258980
 2   LONG & LEVIT LLP
     465 California Street, Suite 500
 3   San Francisco, California 94104
     Telephone: (415) 397-2222
 4   Facsimile: (415) 397-6392
     Email:       jmcmonigle@longlevit.com
 5                jsullivan@longlevit.com
                  dmcmonigle@longlevit.com
 6
     Attorneys for Respondent
 7   HOSIE RICE LLP
 8

 9                       IN THE UNITED STATES DISTRICT COURT
10                        NORTHERN DISTRICT OF CALIFORNIA
11

12   SPACE DATA CORPORATION,                        Case No. 4:20-cv-08256-JSW
13         Petitioner,                              DECLARATION OF JONATHAN
                                                    RIZZARDI IN SUPPORT OF MOTION
14         v.                                       FOR ATTORNEY’S FEES
15   HOSIE RICE LLP,                                Action Filed: November 25, 2020
16         Respondent.
17

18
19

20

21

22

23

24

25

26
27

28

30                                             1                        Case No. 4:20-cv-08256-JSW
            DECLARATION OF JONATHAN RIZZARDI IN SUPPORT OF MOTION FOR ATTORNEY’S FEES
31
        Case 4:20-cv-08256-JSW Document 36-4 Filed 06/15/21 Page 2 of 2




 1            I, Jonathan Rizzardi, declare as follows:
 2            1.       I am an attorney at law duly licensed to practice law in the State of California.
 3   I am senior counsel with the law firm Long Levit, LLP, counsel of record for Hosie Rice,
 4   LLP in this matter. I have personal knowledge of the facts stated herein, and if called as a
 5   witness in this matter, I would and could testify competently to the following facts.
 6            2.       I have been practicing primarily in the area of legal malpractice for over 14
 7   years. The breakdown of my time spent in connection with the petition to vacate and cross-
 8   motion to confirm in the above referenced matter is as follows:
 9                 • Approximately 3 hours reviewing Space Data’s petition (and subsequent
10                     amended petition) and researching issues raised by the petition specifically
11                     related to the necessity of a motion to seal the opposition brief.
12                 • Approximately 3 hours drafting and revising portions of the opposition to the
13                     petition to vacate.
14                 • Approximately 8 hours drafting, revising and finalizing the motion to seal and
15                     supporting documents and revising, and finalizing the opposition to the
16                     petition to vacate and supporting documents.
17            3.       I have spent approximately 10 hours researching and drafting the present
18   motion and supporting documents, and anticipate I will spend another 6 hours reviewing
19   any opposition brief and drafting the reply brief. At my hourly rate of $250, I anticipate I
20   will incur a total of $4,000 in attorney’s fees in connection with this motion.
21            I declare under penalty of perjury that the foregoing is true and correct, and that this
22   declaration was executed on June 14, 2021 at San Francisco, California.
23

24                                                                /s/ Jonathan Rizzardi
                                                                  JONATHAN RIZZARDI
25
     4829-8552-4950, v. 1
26
27

28

30                                                2                        Case No. 4:20-cv-08256-JSW
               DECLARATION OF JONATHAN RIZZARDI IN SUPPORT OF MOTION FOR ATTORNEY’S FEES
31
